                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


JOHN CISTRUNK, #207830,

                    Petitioner,

                                               CASE NO. 12-CV-12568
v.                                             HONORABLE PAUL D. BORMAN

THOMAS WINN,

               Respondent.
_______________________________/

                ORDER DENYING PETITIONER’S MOTIONS
                   FOR A STAY AND FOR DISCOVERY

      This matter is before the Court on Petitioner’s motions for a stay and for

discovery concerning his pending habeas petition. Petitioner essentially seeks a

stay so that he can pursue discovery and file a second reply (“special traverse”) to

Respondent’s answer to the habeas petition. Respondent filed an answer to the

petition and the state court record in July, 2017 and Petitioner filed a reply to that

answer in October, 2017.

      Under the Rules Governing Section 2254 Cases, Respondent is required to

submit all transcripts and documents relevant to the determination of the habeas

petition when the answer is filed. Rule 5, 28 U.S.C. foll. § 2254. The Court may

require that the record be expanded to include additional relevant materials. Rule
7, 28 U.S.C. foll. § 2254. The Court may also determine whether an evidentiary

hearing is required after the answer and the state court record are filed. Rule 8, 28

U.S.C. foll. § 2254. However, “a habeas petitioner, unlike the usual civil litigant in

federal court, is not entitled to discovery as a matter of ordinary course.” Bracy v.

Gramley, 520 U.S. 899, 904 (1997). A federal habeas court may authorize a party

to conduct discovery upon a showing of good cause. Rule 6(a), 28 U.S.C. foll. §

2254.

        Petitioner makes no such showing. He fails to demonstrate that the

information he seeks is necessary for the disposition of this habeas case. He has

already filed his petition and a reply brief in support of his claims and Respondent

has filed an answer and the relevant state court record. No other materials are

required for the proper resolution of this case. Moreover, the United States

Supreme Court has made clear that federal habeas review under 28 U.S.C.

§2254(d) is “limited to the record that was before the state court that adjudicated

the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

Petitioner is thus precluded from injecting information that was not presented to

the state courts into the present proceeding. Accordingly, the Court DENIES

Petitioner’s motions. Should the Court determine, upon further review, that




                                          2
additional materials are needed to decide this case, it will enter an appropriate

order. No further motions need be filed.

      IT IS SO ORDERED.




                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: December 7, 2018




                                           3
